NOT PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
               ________________

                     No. 12-1211
                  ________________

           UNITED STATES OF AMERICA

                          v.

               MAURICE PLUMMER,
             a/k/a Maurice Dion Williams

                             MAURICE PLUMMER,
                                   Appellant
                  ________________

      Appeal from the United States District Court
         for the Western District of Pennsylvania
     (D.C. Criminal Action No. 2-05-cr-00336-001)
     District Judge: Honorable Terrence F. McVerry
                   ________________

       Submitted Under Third Circuit LAR 34.1(a)
                  September 24, 2013

Before: AMBRO, FISHER, and HARDIMAN, Circuit Judges

          (Opinion filed: September 24, 2013)
                 ________________

                      OPINION
                  ________________
AMBRO, Circuit Judge

       Maurice Plummer appeals from the District Court’s refusal to reconsider a

sentence reduction relating to his crack cocaine conviction. For the following reasons,

we summarily affirm.

       Plummer was sentenced to 144 months’ imprisonment after pleading guilty to

conspiracy to distribute and possess with the intent to distribute 50 grams or more of

cocaine base in violation of 21 U.S.C. § 846. He sought a reduction of sentence pursuant

to 18 U.S.C. § 3582(c)(2) following retroactive amendments to the Sentencing Guidelines

that lowered the Guidelines’ range for certain crack cocaine offenses. The Sentencing

Commission’s commentary excluded from relief, however, individuals whose “applicable

guideline range” was not lowered by the amendments, see U.S.S.G. § 1B1.10 cmt. 1(A),

which includes those sentenced as career offenders. Although Plummer was deemed a

career offender at sentencing, the District Court granted a downward departure to a non-

career offender Guidelines’ range; on this basis, he asserted he was entitled to a reduced

sentence under § 3582(c)(2).1

       Plummer concedes on appeal that this argument is foreclosed by our recent

decision in United States v. Ware, 694 F.3d 527 (3d Cir. 2012), in which we held that the

“applicable guideline range” is calculated prior to any variance or departure, and hence

was not lowered by the amendments even where a defendant was sentenced to a non-

career offender range due to a downward variance. Id. at 531–32. Because Ware renders


1
 The District Court had jurisdiction under 18 U.S.C. § 3231. We exercise jurisdiction
pursuant to 18 U.S.C. § 3742(a) and 28 U.S.C. § 1291.
                                             2
Plummer ineligible for relief and further review of that case has been denied, no

substantial question is presented on appeal. Accordingly, we summarily affirm the

District Court’s denial of Plummer’s request for a sentence reduction pursuant to

§ 3582(c)(2) and his subsequent motion for reconsideration. See 3d Cir. L.A.R. 27.4; 3d

Cir. I.O.P. 10.6.




                                            3